UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-10394 DATAI/O CORPORATION (Exact name of registrant as specified in its charter) Washington 91-0864123 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6464 185th Ave NE, Suite 101, Redmond, Washington, 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Shares of Common Stock, no par value, outstanding as of May 6, 2014: 1 DATAI/O CORPORATION FORM 10-Q For the Quarter Ended March 31, 2014 INDEX Part I. Financial Information Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II Other Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 24 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements DATAI/O CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (UNAUDITED) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $8,776 $10,426 Trade accounts receivable, net of allowance for doubtful accounts of $97 and $87, respectively 3,622 1,980 Inventories 3,816 3,770 Other current assets 338 395 TOTAL CURRENT ASSETS 16,552 16,571 Property, plant and equipment – net 781 843 Other assets 88 88 TOTAL ASSETS $17,421 $17,502 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $1,051 $720 Accrued compensation 945 1,107 Deferred revenue 1,487 1,170 Other accrued liabilities 712 597 Accrued costs of business restructuring 546 723 Income taxes payable 31 10 TOTAL CURRENT LIABILITIES 4,772 4,327 Long-term other payables 258 313 COMMITMENTS - - STOCKHOLDERS’ EQUITY Preferred stock - Authorized, 5,000,000 shares, including 200,000 shares of Series A Junior Participating Issued and outstanding, none - - Common stock, at stated value - Authorized, 30,000,000 shares Issued and outstanding, 7,788,566 shares as of March 31, 2014 and 7,786,053 shares as of December 31, 2013 18,435 18,343 Accumulated earnings (deficit) (7,385) (7,042) Accumulated other comprehensive income 1,341 1,561 TOTAL STOCKHOLDERS’ EQUITY 12,391 12,862 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $17,421 $17,502 See notes to consolidated financial statements 3 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF OPERATION (in thousands, except per share amounts) (UNAUDITED) Three Months Ended March 31, Net Sales $4,819 $4,759 Cost of goods sold 2,324 2,218 Gross margin 2,495 2,541 Operating expenses: Research and development 1,149 1,205 Selling, general and administrative 1,689 1,806 Provision for business restructuring 13 - Total operating expenses 2,851 3,011 Operating income (loss) (356) (470) Non-operating income (expense): Interest income 19 18 Foreign currency transaction gain (loss) 18 (3) Total non-operating income (expense ) 37 15 Income (loss) before income taxes (319) (455) Income tax (expense) benefit (24) (4) Net income (loss) ($343) ($459) Basic earnings (loss) per share ($0.04) ($0.06) Diluted earnings (loss) per share ($0.04) ($0.06) Weighted-average basic shares 7,788 7,749 Weighted-average diluted shares 7,788 7,749 See notes to consolidated financial statements 4 DATAI/O CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (UNAUDITED) Three Months Ended March 31, Net Income (loss) ($343) ($459) Other comprehensive income: Foreign currency translation gain (loss) (220) (79) Comprehensive income (loss) ($563) ($538) See notes to consolidated financial statements 5 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, except share amounts) (UNAUDITED) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) ($343) ($459) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 160 179 Equipment transferred to cost of goods sold 31 - Share-based compensation 85 70 Net change in: Trade accounts receivable (1,714) (236) Inventories (13) 400 Other current assets 53 88 Accrued cost of business restructuring (201) (25) Accounts payable and accrued liabilities 384 (60) Deferred revenue 294 7 Other long-term liabilities (17) (13) Net cash provided by (used in) operating activities (1,281) (49) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment (129) (21) Cash provided by (used in) investing activities (129) (21) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock, net of tax withholding 6 5 Cash provided by (used in) financing activities 6 5 Increase/(decrease) in cash and cash equivalents (1,404) (65) Effects of exchange rate changes on cash (246) (71) Cash and cash equivalents at beginning of period 10,426 10,528 Cash and cash equivalents at end of period $8,776 $10,392 Supplemental disclosure of cash flow information: Cash paid (received) during the period for: Income Taxes ($3) $19 See notes to consolidated financial statements 6 DATA I/O CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - FINANCIAL STATEMENT PREPARATION Data I/O Corporation (“Data I/O”, “We”, “Our”, “Us”) prepared the financial statements as of March 31, 2014 and March 31, 2013 according to the rules and regulations of the Securities and Exchange Commission ("SEC"). These statements are unaudited but, in the opinion of management, include all adjustments (consisting of normal recurring adjustments and accruals) necessary to present fairly the results for the periods presented. The balance sheet at December 31, 2013 has been derived from the audited financial statements at that date. We have condensed or omitted certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America according to such SEC rules and regulations. Operating results for the three months ended March 31, 2014 are not necessarily indicative of the results that may be expected for the year ending December 31, 2014. These financial statements should be read in conjunction with the annual audited financial statements and the accompanying notes included in our Form 10-K for the year ended December 31, 2013. Revenue Recognition We recognize revenue at the time the product is shipped. We have determined that our programming equipment has reached a point of maturity and stability such that product acceptance can be assured by testing at the factory prior to shipment and that the installation meets the criteria to be considered a separate element. These systems are standard products with published product specifications and are configurable with standard options. The evidence that these systems could be deemed as accepted was based upon having standardized factory production of the units, results from batteries of tests of product performance to our published specifications, quality inspections and installation standardization, as well as past product operation validation with the customer and the history provided by our installed base of products upon which the current versions were based. The revenue related to products requiring installation that is perfunctory is recognized at the time of shipment. Installation that is considered perfunctory includes any installation that can be performed by other parties, such as distributors, other vendors, or in most cases the customers themselves. This takes into account the complexity, skill and training needed as well as customer expectations regarding installation. We enter into multiple deliverables arrangements that arise during the sale of a system that includes an installation component, a service and support component and a software maintenance component. We allocate the value of each element based on relative selling prices. Relative selling price is based on the selling price of the standalone system. For the installation and service and support components, we use what we charge to distributors who perform these components. For software maintenance components, we use what we charge for annual software maintenance renewals after the initial year the system is sold. Revenue is recognized on the system sale based on shipping terms, installation revenue is recognized after the installation is performed, and hardware service and support and software maintenance revenue is recognized ratably over the term of the agreement, typically one year. When we sell software separately, we recognize software revenue upon shipment provided that only inconsequential obligations remain on our part and substantive acceptance conditions, if any, have been met. We recognize revenue when persuasive evidence of an arrangement exists, shipment has occurred, the price is fixed or determinable, the buyer has paid or is obligated to pay, collectability is reasonably assured, substantive acceptance conditions, if any, have been met, the obligation is not contingent on resale of the product, the buyer’s obligation would not be changed in the event of theft, physical destruction or damage to the product, the buyer acquiring the product for resale has economic substance apart from us and we do not have significant obligations for future performance to directly bring about the resale of the product by the buyer. We establish a reserve for sales returns based on historical trends in product returns and estimates for new items. 7 We transfer certain products out of service from their internal use and make them available for sale. The products transferred are our standard products in one of the following areas: service loaners, rental or test units; engineering test units; or sales demonstration equipment. Once transferred, the equipment is sold by our regular sales channels as used equipment inventory. These product units often involve refurbishing and an equipment warranty, and are conducted as sales in our normal and ordinary course of business. The transfer amount is the product unit’s net book value and the sale transaction is accounted for as revenue and cost of goods sold. Stock-Based Compensation Expense We measure and recognize compensation expense as required for all share-based payment awards, including employee stock options and restricted stock unit awards, based on estimated fair values on the grant dates. Income Tax Historically when accounting for uncertainty in income taxes, we have not incurred any interest or penalties associated with tax matters and no interest or penalties were recognized during the three months ended March 31, 2014. However, we have adopted a policy whereby amounts related to penalties associated with tax matters are classified as general and administrative expense when incurred and amounts related to interest associated with tax matters are classified as interest income or interest expense. We have incurred net operating losses in the current and certain past years. We continue to maintain a valuation allowance for the full amount of the net deferred tax asset balance associated with our net operating losses and credit carryforwards, as sufficient uncertainty exists regarding our ability to realize such tax assets in the future. There was $186,000 and $132,000 unrecognized tax benefits related to uncertain tax positions and related valuation allowance as of March 31, 2014 and 2013, respectively. Tax years that remain open for examination include 2010, 2011, 2012 and 2013 in the United States of America. In addition, tax years from 2000 to 2009 may be subject to examination in the event that we utilize the net operating losses and credit carryforwards from those years in our current or future year tax returns. Recent Accounting Pronouncements In April2014, the FASB issued ASU 2014-08, “Presentation of Financial Statements and Property, Plant, and Equipment,” (ASU 2014-08). This ASU changes the threshold for reporting discontinued operations and adds new disclosures. The new guidance defines a discontinued operation as a disposal of a component or group of components that is disposed of or is classified as held for sale and “represents a strategic shift that has (or will have) a major effect on our operations and financial results.” For disposals of individually significant components that do not qualify as discontinued operations, we must disclose pre-tax earnings of the disposed component. This guidance is effective for us prospectively for all disposals (or classifications as held for sale) of components of an entity that occur within annual periods beginning on or after December15, 2014, and interim periods within those years. Early adoption is permitted, but only for disposals (or classifications as held for sale) that have not been reported in financial statements previously issued or available for issuance. We do not expect the adoption of this guidance to have a material impact on our consolidated financial statements. In July 2013, the FASB issued ASU 2013-11, “Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists,” (“ASU 2013-11”), an amendment to ASC 740, “Income Taxes.” ASU 2013-11 clarifies that an unrecognized tax benefit, or a portion of an unrecognized tax benefit, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward if such settlement is required or expected in the event the uncertain tax benefit is disallowed. In situations where a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date under the tax law of the applicable jurisdiction or the tax law of the jurisdiction does not require, and the entity does not intend to use, the deferred tax asset for such purpose, the unrecognized tax benefit should be presented in the financial statements as a liability and should not be netted with the deferred tax asset. The amendments in ASU 2013-11 were effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. The adoption of this amendment did not have a material impact on the Company’s consolidated financial statements. 8 In March 2013, the FASB issued ASU 2013-05, “Parent’s Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity,” (“ASU 2013-05”). The objective of ASU 2013-05 is to clarify the applicable guidance for the release into net income of the cumulative translation adjustment upon derecognition of a subsidiary or group of assets within a foreign entity. ASU 2013-05 was effective for annual and interim reporting periods beginning after December 15, 2013. The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. NOTE 2 – INVENTORIES Inventories consisted of the following components: Mar. 31, Dec. 31, (in thousands) Raw material $2,126 $1,988 Work-in-process 1,274 1,309 Finished goods 416 473 Inventories $3,816 $3,770 NOTE 3 – PROPERTY, PLANT AND EQUIPMENT, NET Property and equipment consisted of the following components: Mar. 31, Dec. 31, (in thousands) Leasehold improvements $481 $484 Equipment 6,875 7,015 7,356 7,499 Less accumulated depreciation 6,575 6,656 Property and equipment, net $781 $843 NOTE 4 – BUSINESS RESTRUCTURING As a result of the business downturn we experienced in late 2011, 2012, and continuing in 2013, as well as the uncertain business outlook at those times, we took additional restructuring actions in the second quarter of 2013 and fourth quarter of 2013 to reduce quarterly operating expenses and production costs. During the second and fourth quarters of 2013, we took restructuring actions to reduce our excess office space and eliminate certain job positions. These actions resulted in restructuring costs of $642,000 for the second quarter and $541,000 in the fourth quarter of 2013. Arevision of estimates resulted in a $13,000 charge during the first quarter of 2014. The positions eliminated allow us to have the flexibility to add other critical positions or change fixed to variable costs through outsourcing and these actions have been fully implemented. At March 31, 2014, the remaining portion of theliability expected to be paid over the next twelve months is $546,000 and the long term portion is $126,000 and relates to the lease abandonment payments that are expected to be completely paid by July 2016. 9 An analysis of the business restructuring is as follows: Reserve Balance
